By the Court

Lyon, J.,
delivering the opinion.
To have entitled the plaintiff to a recovery in this case, it was necessary to have shown that the death of the negro was caused by the neglect, mismanagement, or carelessness of.the road, or its employees. Nothing of the kind appears from the evidence. The non-suit was therefore properly awarded.
It was ziz’ged, as a reason for the i*ecoveiy, that Nelms, the overseer, having Pompey, the negro killed, in charge, gave a grocery keeper, at the Forsyth depot, verbal orders to let the negro have liquor. It is unnecessary to inquire whether the road would have been liable had the negro been furnished with liquor under such order, and his death caused in conse*348quence, as there is no evidence that the negro procured, or was under the influence of, liquor at the .time.
2.. The only other reason urged for the liability of the road was, that the negro was required to stay at the shanty with the overseer, and that if this requisition had been enforced, and the negro at the place where he ought to have been at the time, the accident would not have happened. It does not appear that this requirement was a part of the contract of hiring, or if so, that the road, or its employees, were to use compulsory force, such as confinement, to enforce it, nor that the departure or absence of the negro from his post was by the consent or knowledge of the defendant, which would be necessary to authorize a recovery on this ground.
Let the judgment be affirmed.